DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to application filed 9/24/2019. 
Claims 1-25 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation of a water content of about 5% or less but fail to provide the basis, e.g. 5 wt.%. 
Claim Rejections - 35 USC §§ 102-103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freel (US 2015/0005547).
With respect to claims 1, 7-10, Freel teaches co-processing a portion of renewable fuel oil (RFO) or other biomass-derived thermally produced liquid with VGO  or other petroleum feedstock in an FCC unit to produce product fuels such as gasoline, heavy cycle oil, and LPG (0052; 0108; 0111; 0124). The RFO is a biomass-derived fuel oil prepared from thermal conversion of biomass or cellulosic material (0092) including in the presence of water (0095-0097), i.e. hydrothermal liqueficaiton. The RFO and gas oil may be introduced jointly or 
Freel teaches a contact time with catalyst of 0.5-15 seconds (0108) and a catalyst to oil ratio of 4:1-15:1 (0155), which overlaps the claimed range.  
With respect to claim 3, Freel teaches using separate injection of gas oil feed and RFO at two or more feedstock injection points (0111; 0124; 0130). The method may include injecting/cofeeding in a nozzle (0130).
With respect to claim 6, the results of Example 3 (0239) presented in Table 4 shows and results of Example 4 (0240+) presented in the following tables anticipate the range of less than 5%.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freel, alternatively, further in view of Lange (US 2013/0118059).
Claims 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freel as applied to claims 1, 3 and 6-10 above, further in view of Lange (US 2013/0118059).
With respect to claim 2, Freel is silent regarding wherein the cracked product is not fractionated. However, omission of an element and its function is obvious if the function is not desired. Here, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to omit the fractionation column and associated separation in order to obtain a broader boiling product for use or further treatment.
Alternatively, Lange teaches a similar process wherein a liquefied cellulose product is subject to additional hydrotreating at 150ºC or more (0072). The hydrotreated product is passed to a catalytic cracking step (0083) in the presence of cracking catalyst at a temperature of at 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recover the cracked product with or without further separation as taught in Lange. 
With respect to claims 4 and 5, Lange teaches wherein the solvent used in the liquefaction process may include a petroleum oil such as VGO (0053-0054) and may also be used as co-feed to the catalytic cracking unit (0093; 0053). Further, a second petroleum co-feed may be introduced in a separate location from the liquefied oil (0116). The second co-feed may also be VGO (0016, 0054). Lange teaches hydrotreating the cracked product (0083; 0141). Lange teaches blending the hydrotreated, cracked product with one or more other components to produce a biofuel (0142). “Examples of such one or more other components include anti-oxidants, corrosion inhibitors, ashless detergents, dehazers, dyes, lubricity improvers and/or mineral fuel components, but also conventional petroleum derived gasoline, diesel and/or kerosene fractions” (0142).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize additives as taught in Lange in the process of Freel to tailor properties of the final product. 
With respect to claim 11, Lange teaches using a cracking catalyst (0125) along with a medium pore zeolite such as ZSM-5 (0126-0128), i.e. a catalyst additive.

Claims 12-14 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freel in view of Lange (US 2013/0118059).
With respect to claim 12, 14, 17-21, and 23-24, Freel teaches the limitations of claim 1, 3 and 6-10 as discussed above and applied here in the same manner. With respect to the means for forming the RFO, Freel teaches using any pyrolysis system (0160). Freel does not expressly teach wherein the any pyrolysis system includes introducing a cellulosic material to a solvent in the presence of a catalyst at a temperature of about 350C or greater and an operating pressure of about 200 atm or greater to form a first liquefied product and hydrotreating the RFO before cracking in the FCC unit.
However, Lange teaches liquefaction of a cellulosic material with liquid solvent in the presence of a catalyst at a temperature of more than 100ºC or more than 200ºC (abstract; 0053-0055; 0057; 0065; 0072-0073) and an operating pressure of about 2 to about 200 bar (0080). Lange teaches wherein the solvent used in the liquefaction process may include a petroleum oil such as VGO (0053-0054). The liquefied product is subject to additional hydrotreating at 150ºC or more (0072) in the same liquefaction reactor (0055; 0073; 0077). The hydrotreated product is passed to a catalytic cracking step (0083) in the presence of cracking catalyst at a temperature of at least 400 C (0094; 0100), which anticipates the claimed range of at least 350 C. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the liquefaction and hydrotreating process of Lange to produce the RFO because Freel teaches using a pyrolysis stream as the feed to the FCC process/unit and Lange teaches producing the pyrolysis oil and subjecting the feed to a cracking process. 
	Freel teaches wherein the mixture may be hydrotreated, but does not expressly teach hydrotreating the cracked product. 
Lange teaches hydrotreatment of at least one cracked product fraction to produce hydrotreated product for use as biofuel (0017-0018; 0141-0142).
Freel is silent regarding blending the hydrotreated cracked product with one or more fuel additives to form a biofuel composition. 
Lange teaches wherein the solvent may also be used as co-feed to the catalytic cracking unit (0093; 0053). Further, a second petroleum co-feed may be introduced in a separate location from the liquefied oil (0116). The second co-feed may also be VGO (0016, 0054). Lange teaches hydrotreating the cracked product (0083; 0141). Lange teaches blending the hydrotreated, cracked product with one or more other components to produce a biofuel (0142). “Examples of such one or more other components include anti-oxidants, corrosion inhibitors, ashless detergents, dehazers, dyes, lubricity improvers and/or mineral fuel components, but also conventional petroleum derived gasoline, diesel and/or kerosene fractions” (0142).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize additives as taught in Lange in the process of Freel to tailor properties of the final product. 
With respect to claim 13, Lange teaches wherein the product may have been separated from the reaction effluent or not (0083).
With respect to claim 16, the results of Example 3 (0239) presented in Table 4 shows and results of Example 4 (0240+) presented in the following tables anticipate the range of less than 5%.
With respect to claim 22, Lange teaches wherein “the final liquefied product or part thereof may comprises one, two or more compounds chosen from the group consisting of gamma-valerolactone and/or levulinic acid; tetrahydrofufuryl and/or tetrahydropyranyl; furfural and/or hydroxymethylfurfural; mono- and/or di-alcohols and/or mono- and/or di-ketones; and/or guaiacol and/or syringol components” (0095). 
With respect to claim 25, Lange teaches using a cracking catalyst (0125) along with a medium pore zeolite such as ZSM-5 (0126-0128), i.e. a catalyst additive.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freel and Lange as applied to claim 12 above, further in view of Kamano (US 2010/0137172).
With respect to claim 15, Lange is silent regarding the amount of additive. Kamano teaches adding detergent additives to a fuel product in a rate of 0.35-2 wt. % (0038) or in a rate of less than 0.35 wt. % when added to a high sulfur light oil biofuel blend. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to look to Kamano in selecting the rate of additive addition because both teach adding detergent additive to fuel products, including biofuel derived products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRANDI M DOYLE/            Examiner, Art Unit 1771